DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 14-16 in the reply filed on 08/12/2022 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 2-7 are objected to because of the following informalities: 
Claims 2-7 contain the limitation “The formulation”, referring to claim 1. Since “The formulation” refers to “A flowable liquid formulation”, the Applicant should change each instance of “The formulation” to “The flowable liquid formulation”, consistent with the language used in the independent claim
Claim 3: the compounds “Zr02” “Nb-02” “Ta205” and “CH3C02Ag” should be corrected to “ZrO2” “Nb-O2” “Ta2O5” and “CH3CO2Ag” (replacing the “0” with “O”), respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 8-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “any previous claim 1” is unclear. It appears as though applicant intended to strike-through “any previous” but instead underlined the limitation.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9-11 are rejected as being dependent on claim 8.

Attempts to claim a process without setting forth any steps involved in the process raises issues of indefiniteness. See MPEP 2173.05(q). In claim 14, Applicant has claimed the “Use” of a flowable liquid” without reciting any active steps. The limitation “to provide” does not provide an active, positive step delimiting how this use is actually practiced.
Claims 15-16 are rejected for the same reasons as claim 14 and for being dependent thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neffgen et al. (U.S. App. Pub. No. 2010/0041789).
Regarding claims 1-2, 4-5, Neffgen et al. teaches a radiopaque infiltrant for dental applications containing a nanoscale radiopaque filler and/or radiopaque organic compound. (Abstract). In particular the infiltrant contains at least 50% by weight of monomers, 1-30% of radiopaque nanoscale filler, optionally 20% by weight of solvents and an initiator. (par. [0010]-[0015]). The nanoscale radiopaque fillers have dimensions between 1 to 80 nm .(par. [0052]). The monomers comprise crosslinkable and polymerizable monomers or oligomers (such as PEG acrylates and polysiloxane compounds and derivatives thereof). (i.e. precursor materials). (par. [0068]-[0072]). The infiltrant material is a liquid which is able to penetrate enamel and can thereafter be cured (par. [0029]). The infiltrant therefore meets the limitations of a “flowable liquid” as claimed.
With respect to the limitation “for 3D printing”, the recitation is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Neffgen et al. discloses a composition containing the same components and in liquid forms as presently claimed, it is clear that the composition of Neffgen et al. would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP.

Regarding claim 3, Neffgen et al. teaches that the radiopaque particles may include zirconium oxide. (par. [0044]).
Regarding claim 6, Neffgen et al. teaches that oligomeric compounds containing three polymerizable groups may be included in an amount of 0-50% weight. (par. [0083]).
Regarding claim 7, the infiltrant may include a dye material (i.e. colorant) and a photoinitiator. (par. [0093] and [0107]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neffgen et al. (U.S. App. Pub. No. 2010/0041789) in view of Steingart et al. (U.S. App. Pub. No. 2012/0065755).
Regarding claim 8, Neffgen et al. teaches a radiopaque infiltrant for dental applications containing a nanoscale radiopaque filler and/or radiopaque organic compound. (Abstract). In particular the infiltrant contains at least 50% by weight of monomers, 1-30% of radiopaque nanoscale filler, optionally 20% by weight of solvents and an initiator. (par. [0010]-[0015]). The nanoscale radiopaque fillers have dimensions between 1 to 80 nm .(par. [0052]). The monomers comprise crosslinkable and polymerizable monomers or oligomers (such as PEG acrylates and polysiloxane compounds and derivatives thereof). (i.e. precursor materials). (par. [0068]-[0072]). The infiltrant material is a liquid which is able to penetrate enamel and can thereafter be cured (par. [0029]). The infiltrant therefore meets the limitations of a “flowable liquid” as claimed.
Neffgen et al. does not specifically teach a 3D printed region having a first radiopacity and a second 3D printer region having a second radiopacity, such that the first radiopacity is larger than the second radiopacity.
Steingart et al. teaches a rapid prototyping system, such as 3D printing, and method for making articles which are non-homogenous. (Abstract, par. [0003]-[0004]). Steingart et al. specifically teaches using the process for making tooth implant materials having variable properties such as color, translucency, hardness etc… (par. [0006] and [0014]-[0015]). Steingart et al. that teeth have different portions having different properties (par. [0015]-[0016]), one of ordinary skill in the art would understand therefore that it would be advantageous to manufacture an implant material having corresponding varied properties, mapping to the same properties of real teeth.
It would have been obvious to one of ordinary skill in the art to create a heterogenous implant material, which would therefore have different radiopaque properties due to the differences in materials used in each region. In addition, it would have been obvious to one of ordinary skill in the art to create an implantable dental material having heterogeneous radiopacity portions in view of the combination of teachings of Neffgen and Steingart et al.
One of ordinary skill in the art would have found it obvious to create a heterogeneous implant material in order to correspond with the varied properties of actual teeth, resulting in a more effective implant. One of ordinary skill in the art would have been motivated to making implants having regions of different radiopacities in order to better visualize different parts of the implanted material in order to monitor the longevity or defects therein during extended use.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neffgen et al. (U.S. App. Pub. No. 2010/0041789) in view of Hohn et al. (WO 2015/033093)
Regarding claim 14, Neffgen et al. teaches a radiopaque infiltrant for dental applications containing a nanoscale radiopaque filler and/or radiopaque organic compound. (Abstract). In particular the infiltrant contains at least 50% by weight of monomers, 1-30% of radiopaque nanoscale filler, optionally 20% by weight of solvents and an initiator. (par. [0010]-[0015]). The nanoscale radiopaque fillers have dimensions between 1 to 80 nm .(par. [0052]). The monomers comprise crosslinkable and polymerizable monomers or oligomers (such as PEG acrylates and polysiloxane compounds and derivatives thereof). (i.e. precursor materials). (par. [0068]-[0072]). The infiltrant material is a liquid which is able to penetrate enamel and can thereafter be cured (par. [0029]). The infiltrant therefore meets the limitations of a “flowable liquid” as claimed.
With respect to the limitation “to provide a first 3D printed region of a 3D printed article”, the recitation is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Neffgen et al. discloses a composition containing the same components and in liquid forms as presently claimed, it is clear that the composition of Neffgen et al. would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP.

Neffgen et al. does not teach the specific radiopacity values of the infiltrant material.
Hohn et al. teaches radiopaque polymer hydrogels which are used during embolization procedures. (col. 1, lines 1-6). Hohn et al. teaches that the radiopacity values should preferably be in the range of greater than 2000 HU which allows it to be easier to distinguish from other tissues include soft tissue (100-300 HU). (page 11, lines 6-14).
It would have been obvious to one of ordinary skill in the art to optimize the radiopacity of the infiltrant of Neffgen et al. to be larger than 2000 HU.
One of ordinary skill in the art would have found it obvious to have a radiopacity greater than 2000 HU in order to be able to have improved contrast when imaging the area containing the infiltrant which would allow it to be better distinguished from surrounding materials/tissue, as disclosed in Hohn et al.

Regarding claim 15, the limitation “calibration standard for a medical radiography apparatus” does not provide additional structure to claim 14. It is therefore the Examiner’s position that the infiltrant material of Neffgen et al. would meet the limitations of claim 15 since it could fulfill the use of a calibration standard material.
Regarding claim 16, the infiltrant in Neffgen et al. is used as a dental implant (par. [0001]) and would therefore meet the limitation of a “medical device”.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koole et al. (EP 2990061) in view of Lim et al. (U.S. App. Pub. No. 2011/0264080) and Cohen et al. (U.S. App. Pub. No. 2016/0009029).
Regarding claims 1-2 and 4-6, Koole et al. teaches a radiopaque composition comprising at least one monomer, radiopaque filler particles and optionally a curing system for curing the monomer. (Abstract). The composition comprises between 0.15 and 24 wt.% of radiopaque material having diameters between 0.5 and 5 microns. (par. [0027]-[0028]) and 20-70 wt.% polymerizable monomer and including oligomer materials such as silicones. (par. [0018]-[0019]). Koole et al. teaches that the composition may be used in a 3D printing process. (par. [0038]).
Koole et al. does not teach that the D50 diameter of the radiopaque particles is at most 100 nm.
Lim et al. teaches medical devices having high radiopacity containing ytterbium compounds (Abstract). Lim et al. that using micron sized particles in certain devices such as insertable catheters causing the surfaces to become rough and coarse. (par. [0005]). Lim et al. further teaches that micron sized particles can cause issues with retaining the original properties of the binder material and lack of cohesion with distal ends of certain implants. (par. [0004] and [0006]-[0007]). Lim et al. teaches using ytterbium oxide nanoparticles having diameters from 40 nm to 250 nm results in improved properties allowing for the incorporation therein without affecting the mechanical properties thereof. (par. [0011] and [0040], Fig. 5-9).
It would have been obvious to one of ordinary skill in the art to optimize the diameter of the radiopaque particles in Koole et al. to be within the range disclosed in Lim et al., including substantially less than 100 nm as claimed.
One of ordinary skill in the art would have found it obvious to optimize the diameter of the radiopaque particles as Lim et al. teaches that the diameters thereof affect the final material properties of composites containing the particles and that nanoparticles results in improved performance for implants containing the radiopaque particles.

Koole et al. does not specifically teach that the composition is in the form of a flowable liquid.
Cohen et al. methods and apparatus for additive manufacturing (i.e. 3D printing) involving metering, mixing and extrusion of multiple materials. (par. [0015]). Cohen et al. teaches that the metering process involves combining multiple thermoset components in a flowable (i.e. liquid) form via printhead. (par. [0016]). Cohen et al. teaches that the process of his invention permits precision micro-blending and extrusion, formation of materials having functionally graded properties through continuous variation of properties. (par. [0015]).
It would have been obvious to one of ordinary skill in the art to provide the composition of Koole et al. in a flowable, liquid form.
One of ordinary skill in the art would have found it obvious to provide a flowable liquid composition in Koole et al. in order to use a 3D printing technique involving printheads as disclosed in Cohen et al. for forming precise and varied properties throughout.

Regarding claim 3, Lim et al. teaches that known radiopaque materials include zirconium oxide and tantalum oxide. (par. [0007]-[0008]).
Regarding claim 7, Koole et al. teaches using a photoinitiator. (e.g. campherquinone, par. [0031]).
Regarding claims 8-11, Cohen et al. teaches manufacturing materials via additive manufacturing having graded properties throughout (i.e. different material properties). (par. [0015]). It would have been obvious to one of ordinary skill in the art to make an article having different radiopaque values in different parts/regions in view of the teachings of Koole and Cohen, in order to better see the different components under X-ray imaging.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koole et al. (EP 2990061) in view of Lim et al. (U.S. App. Pub. No. 2011/0264080) and Cohen et al. (U.S. App. Pub. No. 2016/0009029), further in view of Hohn et al. (WO 2015/033093)
Regarding claim 14, Koole et al. teaches a radiopaque composition comprising at least one monomer, radiopaque filler particles and optionally a curing system for curing the monomer. (Abstract). The composition comprises between 0.15 and 24 wt.% of radiopaque material having diameters between 0.5 and 5 microns. (par. [0027]-[0028]) and 20-70 wt.% polymerizable monomer and including oligomer materials such as silicones. (par. [0018]-[0019]). Koole et al. teaches that the composition may be used in a 3D printing process. (par. [0038]).
With respect to the limitation “to provide a first 3D printed region of a 3D printed article”, the recitation is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Neffgen et al. discloses a composition containing the same components and in liquid forms as presently claimed, it is clear that the composition of Neffgen et al. would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP.

Koole et al. does not teach that the D50 diameter of the radiopaque particles is at most 100 nm.
Lim et al. teaches medical devices having high radiopacity containing ytterbium compounds (Abstract). Lim et al. that using micron sized particles in certain devices such as insertable catheters causing the surfaces to become rough and coarse. (par. [0005]). Lim et al. further teaches that micron sized particles can cause issues with retaining the original properties of the binder material and lack of cohesion with distal ends of certain implants. (par. [0004] and [0006]-[0007]). Lim et al. teaches using ytterbium oxide nanoparticles having diameters from 40 nm to 250 nm results in improved properties allowing for the incorporation therein without affecting the mechanical properties thereof. (par. [0011] and [0040], Fig. 5-9).
It would have been obvious to one of ordinary skill in the art to optimize the diameter of the radiopaque particles in Koole et al. to be within the range disclosed in Lim et al., including substantially less than 100 nm as claimed.
One of ordinary skill in the art would have found it obvious to optimize the diameter of the radiopaque particles as Lim et al. teaches that the diameters thereof affect the final material properties of composites containing the particles and that nanoparticles results in improved performance for implants containing the radiopaque particles.

Koole et al. does not specifically teach that the composition is in the form of a flowable liquid.
Cohen et al. methods and apparatus for additive manufacturing (i.e. 3D printing) involving metering, mixing and extrusion of multiple materials. (par. [0015]). Cohen et al. teaches that the metering process involves combining multiple thermoset components in a flowable (i.e. liquid) form via printhead. (par. [0016]). Cohen et al. teaches that the process of his invention permits precision micro-blending and extrusion, formation of materials having functionally graded properties through continuous variation of properties. (par. [0015]).
It would have been obvious to one of ordinary skill in the art to provide the composition of Koole et al. in a flowable, liquid form.
One of ordinary skill in the art would have found it obvious to provide a flowable liquid composition in Koole et al. in order to use a 3D printing technique involving printheads as disclosed in Cohen et al. for forming precise and varied properties throughout.

Koole et al. does not teach the specific radiopacity values the articles of his invention.
Hohn et al. teaches radiopaque polymer hydrogels which are used during embolization procedures. (col. 1, lines 1-6). Hohn et al. teaches that the radiopacity values should preferably be in the range of greater than 2000 HU which allows it to be easier to distinguish from other tissues include soft tissue (100-300 HU). (page 11, lines 6-14).
It would have been obvious to one of ordinary skill in the art to optimize the radiopacity of the infiltrant of Neffgen et al. to be larger than 2000 HU.
One of ordinary skill in the art would have found it obvious to have a radiopacity greater than 2000 HU in order to be able to have improved contrast when imaging the area containing the infiltrant which would allow it to be better distinguished from surrounding materials/tissue, as disclosed in Hohn et al.

Regarding claim 15, the limitation “calibration standard for a medical radiography apparatus” does not provide additional structure to claim 14. It is therefore the Examiner’s position that the infiltrant material of Koole et al. would meet the limitations of claim 15 since it could fulfill the use of a calibration standard material.
Regarding claim 16, Lim et al. teaches using radiopacity particles in compositions for use as medical devices. (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/25/2022